July 11, 1939. The opinion of the Court was delivered by
The appeal presents two questions: Error is assigned because the Court refused to grant the motions of the defendant (a) for a nonsuit, and (b) for a directed verdict.
After a careful examination of the record, we find no error. The motion for nonsuit was properly overruled, and the conclusions reached by his Honor Judge Lide, in the *Page 105 
lower Court, in his well-considered order refusing the motion for a directed verdict, meets with our approval.
The only case cited in appellant's brief not discussed in the circuit order is that of Hood v. Life  Casualty InsuranceCompany of Tennessee, 173 S.C. 139, 175 S.E., 76. TheHood case was an action to recover damages for fraud and deceit, and did not involve waiver. In the case at bar, the question of waiver was alone at issue; no fraud is charged.
The facts and issues made in the two cases are too dissimilar to warrant the application of the same principles of law.
The disposition made of the case by the Court being satisfactory to us, we adopt its order, which will be reported, as the judgment of this Court.
Judgment affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM and BAKER and MR. ACTING ASSOCIATE JUSTICE G. DEWEY OXNER concur.
MR. JUSTICE CARTER did not participate on account of illness.